Citation Nr: 0517668	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

Pursuant to a June 2005 motion, the Board has advanced this 
case on its docket.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on September [redacted], 2002.  The immediate cause of death was 
noted to be adenocarcinoma of the colon; the only other noted 
condition was chronic obstructive pulmonary disease, which 
was listed as a significant condition contributing to death, 
but not related to the underlying cause.

2.  At the time of the veteran's death, he had no service-
connected diseases or disabilities.  

3.  Adenocarcinoma of the colon and chronic obstructive 
pulmonary disease were first demonstrated many years after 
service and there is no competent evidence linking them to a 
disease or injury in service.

4.  A disability of service origin was not involved in the 
veteran's death.



CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
redefines the obligations of VA with respect to its duty to 
provide notice and assistance to claimants for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005).  Regulations implementing the law are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The record reflects that VA has made required efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  38 U.S.C.A. § 5103(a).  She was 
provided with a copy of the pertinent rating action, and a 
statement of the case dated January 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding this claim, and the evidence which has been 
received in this regard.  A December 2002 letter also told 
her what evidence was needed to substantiate a claim for 
service connection for the cause of death.  The appellant was 
also notified of what evidence VA would obtain, and what 
evidence she was responsible for obtaining in a letter dated 
in the December 2002.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The December 2002 letter invited her to submit relevant 
private treatment records, told her to tell VA about any 
additional information or evidence she wanted VA to obtain, 
and to submit "the evidence we need as soon as possible."  
This notice served to inform her that she should submit 
relevant information or evidence in her possession.  
38 C.F.R. § 3.159(b).

The appellant was provided some of this notice after the 
initial denial of her claim.  The United States Court of 
Appeals for Veteran's Claims (Court) has held that claimants 
are generally entitled to VCAA notice prior to the initial 
adverse decision on the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  The Court has clarified that 
delayed VCAA notice is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
May 27, 2005) (per curiam en banc order).  In this case there 
has been no allegation of prejudice from the delayed notice, 
and the Board is unable to find such prejudice.

All known, relevant, and available records have been obtained 
and associated with the claims folder.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

VA has not obtained a medical opinion in this case.  As will 
be discussed below, there is no competent evidence that the 
conditions that caused the veteran's death may be related to 
service.



Factual Background

The official death certificate shows that the veteran died on 
September [redacted], 2002.  The immediate cause of death was 
adenocarcinoma of the colon.  The approximate interval 
between onset and death was months.  Chronic obstructive 
pulmonary disease was listed as a significant condition 
contributing to death by not resulting in the underlying 
cause-adenocarcinoma of the colon.  An autopsy was not 
performed.

At the time of the veteran's death, the veteran had no 
service-connected disabilities. The veteran was receiving a 
disability pension with housebound benefits.  

The service medical records are negative for complaints or 
treatment for adenocarcinoma of the colon, a draining 
fistula, or a groin infection.  

A March 1994 private consultation report indicates that the 
veteran's chief complaint was multiple groin infections.  The 
history of the illness was noted as thirty years of recurrent 
infections involving both the right and left groins.  It was 
noted that periodically the veteran would get painful swollen 
areas that would break down and drain.  Examination revealed 
multiple draining sinuses and old and current inflamed cysts 
in both the right and left groin extending down into the 
scrotum and into the base of the scrotum.  The amount of 
drainage was extensive.   The impression was hidradenitis 
supprativa, both groins.  

Private treatment records dated February 1997 through August 
1999 are negative for adenocarcinoma of the colon, a draining 
fistula, or a groin infection.

A December 2000 VA clinic note indicates that the veteran 
complained of an area in his groin that was draining pus over 
the past month.  The veteran noted that he had sought care 
from a private physician who prescribed Cipro.  The veteran 
reported that over the past thirty-five years he had swelling 
in his perineal area that would drain clear fluid and would 
resolve over the course of a week, occurring about six times 
a year.  

Private treatment records from December 2000 to February 2001 
show treatment for a thigh/scrotal area abscess.  It was 
noted that the abscess had been present on and off for about 
forty years.  The February 2001 treatment record indicated 
that the fistula developed when the veteran was in the South 
Pacific during World War II.

A January 2001 VA general surgery note indicates that the 
veteran had a draining fistula of the right groin and 
perineum for forty years.  It was noted that the veteran was 
in the South Pacific and developed an infection in his groin 
that persisted.  On examination, there was a chronic draining 
fistula of the right groin, scrotum, and perineum.  It was 
noted that the veteran stated that he had seen five surgeons 
that told him nothing could be done for his condition.  The 
veteran was advised on how to care for the draining fistula.

A February 2001 VA clinic note indicates that the veteran was 
seen for a follow-up of the fistula of the perineum.  It was 
noted that the veteran had been advised by the VA surgery 
department that he probably picked the fistula of the 
perineum up while in the South Pacific.

Of record are VA treatment records dated March 2001 through 
October 2001.  A May 2001 oncology note indicates that the 
veteran had slight anemia and leukocytosis.  It was noted 
that the veteran had a longstanding history of a fistula in 
the perineal area for many years.  It was noted that the 
fistula had multiple flare-ups and the veteran had been 
having problems with it for the past four or five months.  
The assessment was mild anemia and leukocytosis, with a blood 
picture consistent with chronic infection (fistula).  

The August 2001 VA examination indicates that the veteran's 
health problems all developed after active duty.  The report 
noted that the veteran was recently diagnosed with a colon 
cancer, and had surgery that left him with a colostomy.  It 
was noted that the veteran had a history of some anemia, and 
a VA oncologist had stated that the veteran's symptoms and 
signs were consistent with chronic infection of the groin.

In a January 2003 statement, the appellant stated that the 
veteran had been diagnosed as having a draining fistula over 
the entire groin area that had developed while serving in the 
South Pacific during World War II.  The appellant noted that 
the veteran suffered with this condition since 1948.  The 
appellant stated that the veteran and his family underwent 
pain and suffering because of his condition.

In a March 2004 statement, the appellant stated that though 
the veteran's death certificate listed adenocarcinoma of the 
colon as the immediate cause of death, he suffered with a 
fistula of the right groin for more than forty years.  The 
appellant stated that she believed that the longstanding 
fistula problem directly contributed to the cause of the 
veteran's death.  

 Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a tumor becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2004).  

Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2004).

As indicated previously, the veteran's death certificate 
shows that the immediate cause of death was adenocarcinoma of 
the colon and that chronic obstructive pulmonary disease was 
a contributory cause of death.  The veteran was not service 
connected during his lifetime for adenocarcinoma of the colon 
or chronic obstructive pulmonary disease.  The evidence does 
not show that the veteran had adenocarcinoma of the colon or 
chronic obstructive pulmonary disease while in service or 
within one year following discharge from service.  

There is also no competent evidence otherwise linking 
adenocarcinoma or chronic obstructive pulmonary disease to 
service.

The Board notes that VA and private treatment records show 
that the veteran was treated from March 1994 through May 2001 
for a fistula of the perineal area.  These records indicate 
that the veteran reported having repeated infections in the 
groin area for approximately forty years.  Specifically, the 
March 1994 private consultation report indicates that the 
veteran's chief complaint was multiple groin infections, with 
a history of illness noted as thirty years of recurrent 
infections involving both the right and left groins.  

One VA outpatient treatment record suggests that the fistula 
might have been incurred as a result of the veteran's service 
in the South Pacific.  There is, however, no competent 
evidence relating the fistula or the groin infections to the 
conditions that caused or contributed to his death.

Although the appellant contends that the veteran's death was 
caused or contributed to by the fistula and groin infections, 
there is no indication, and she does not contend, that she 
has medical expertise that would qualify her to render a 
competent opinion on questions of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a).

As such the evidence is against a finding that the 
adenocarcinoma of the colon or chronic obstructive pulmonary 
disease was causally related to the veteran's service.  
Because there is no competent evidence linking the cause of 
death to a service connected disease or disability, the 
preponderance of the evidence is against the claim. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


